DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 1 July, 2022. The amendments have been entered.

Specification
The amendments made to the specification overcome the drawing and specification objections set forth at pages 2-3 of the Non-Final Office Action mailed on 1 February, 2022. No new matter has been entered or presented with such amendments.

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, or suggest, the claimed invention, as amended, so as to either anticipate or render obvious, absent impermissible hindsight reasoning. The claimed invention, characterized by independent claim 1, requires, “wherein the computer is configured to identify insides of the tubes as holes from the captured image of the tubes of the heat exchanger bundle transmitted from the camera, calculate diameters of the holes and distances between the holes, and identify a hole as an error when the diameter of the hole is out of a predetermined tolerance range from an average value or is out of a predetermined tolerance range from an average value of the distances of the holes”, in combination with the other recited limitations. FISHER (US 2021/0065356 A1 –effectively filed 30 August, 2019) teaches determining the opening of a tube sheet hole being open or plugged through determination of a camera and processing circuitry that the openings are out of a range not defined as the tube opening. However, FISHER does not provide wherein the error of the diameter and distance of the holes is out of a predetermined tolerance range from an average value of the diameter and the distance of the holes. As such, the present invention is allowable over the prior art, in view of this when read in combination with the entirety of the claimed invention characterized by independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        7/29/2022